NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAJESH VARMA; MAHIMA VARMA,                     No. 16-56440

                Plaintiffs-Appellants,          D.C. No. 5:15-cv-02608-JGB-SP

 v.
                                                MEMORANDUM*
AMERICA’S WHOLESALE LENDER, Its
Successors and/or Assigns,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Rajesh Varma and Mahima Varma appeal pro se from the district court’s

judgment dismissing sua sponte their action alleging violations of the Truth in

Lending Act (“TILA”) and state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 1987). We affirm.

      The district court properly dismissed the Varmas’ action alleging a TILA

claim for rescission because the Varmas did not exercise their right of rescission

within three years of when they consummated the loan transaction. See 15 U.S.C.

§ 1635(f); Beach v. Ocwen Fed. Bank, 523 U.S. 410, 412-13, 419 (1998)

(explaining that “§ 1635(f) completely extinguishes the right of rescission at the

end of the 3-year period”).

      The district court did not abuse its discretion in denying leave to amend

because amendment would be futile. See Cervantes v. Countrywide Home Loans,

Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and

explaining that a district court can dismiss without leave to amend where

amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       16-56440